Fourth Court of Appeals
                                     San Antonio, Texas
                                          January 30, 2020

                                        No. 04-19-00725-CR

                                        Anthony HERRERA,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR4101
                            Honorable Steve Hilbig, Judge Presiding


                                           ORDER
        Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed the appellant of his right to access the appellate record and to file his own
brief. See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); see also Nichols v. State, 954
S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1
(Tex. App.—San Antonio 1996, no pet.). The State has filed a letter waiving its right to file an
appellee’s brief unless appellant files a pro se brief.

        If the appellant desires to file a pro se brief, he must do so within thirty (30) days from
the date of this order. If the appellant files a pro se brief, the State may file a responsive brief no
later than thirty days after the date the appellant’s pro se brief is filed in this court. It is further
ORDERED that the motion to withdraw filed by appellant’s counsel is HELD IN ABEYANCE
pending further order of the court.


                                                        _________________________________
                                                        Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2020.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court